NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 17, 2017* 
                                 Decided March 17, 2017 
                                              
                                          Before 
 
                                  DANIEL A. MANION, Circuit Judge 
                                                
                                MICHAEL S. KANNE, Circuit Judge 
                     
                                ANN CLAIRE WILLIAMS, Circuit Judge 


No. 16‐3455 
 
MARK A. BROOKS‐ALBRECHTSEN,                    Appeal from the United States District 
              Plaintiff‐Appellant,             Court for the Southern District of Indiana, 
                                               Indianapolis Division. 
              v.                                
                                               No. 1:15‐cv‐01854‐JMS‐TAB 
JASON MITCHELL,                                 
              Defendant‐Appellee.              Jane E. Magnus‐Stinson 
                                               Chief Judge. 
                                                        
                                        O R D E R 

      Jason Mitchell, an officer with the Indianapolis Metropolitan Police Department, 
flagged down Mark Brooks‐Albrechtsen and talked with him briefly after concluding 
from the sound of his approaching vehicle that Brooks‐Albrechtsen was speeding. 
Brooks‐Albrechtsen then sued Mitchell under 42 U.S.C. § 1983, claiming that the officer 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
 
No. 16‐3455                                                                           Page 2 
 
had violated the Fourth Amendment. The district court granted summary judgment for 
Mitchell, concluding from the undisputed evidence that no constitutional violation 
occurred. We affirm the district court’s judgment. 
 
       Brooks‐Albrechtsen had mounted a dashboard camera in his own vehicle and 
recorded his encounter with Mitchell. Around 1:30 a.m. on a Sunday, 
Brooks‐Albrechtsen was working as a driver for Uber, the rideshare service. While 
driving his 2012 Subaru Legacy down a residential street in Indianapolis, he approached 
a four‐way stop marked with flashing red lights. Stopped ahead of him at the 
intersection, blocking his lane, were a pickup truck and two police cars with flashing red 
and blue lights. Brooks‐Albrechtsen slowed as he neared the intersection and moved 
into the left‐turn lane to avoid those vehicles. Mitchell, who had been standing with 
another officer between the stopped vehicles, then walked across the left‐turn lane, 
prompting Brooks‐Albrechtsen to stop short of the intersection. Mitchell, speaking 
through the driver‐side window, asked why it had “sounded” to him that 
Brooks‐Albrechtsen continued driving “at a high rate of speed” even after seeing the 
flashing emergency lights. Brooks‐Albrechsten answered that he did not know why his 
car had sounded fast. Mitchell admonished him to drive more slowly, and he then 
proceeded on his way. The encounter lasted about 40 seconds.   
 
       Unknown to Mitchell, Brooks‐Albrechsten recently had filed a lawsuit after being 
turned down for a job as a police officer in Indianapolis. Brooks‐Albrechtsen v. City of 
Indianapolis, No. 1:15‐cv‐00786‐TWP‐TAB, 2016 WL 3213457 (S.D. Ind. June 9, 2016). 
He amended his complaint in that case to add a Fourth Amendment claim against 
Mitchell. The district court severed the new claim into this lawsuit and later granted 
summary judgment for Mitchell. The court assumed that Mitchell’s brief interaction with 
Brooks‐Albrechsten was a seizure (a characterization Mitchell has not contested) but 
concluded from the undisputed evidence that Mitchell had probable cause to investigate 
Brooks‐Albrechtsen for violating a statute requiring drivers on two‐lane roads to reduce 
their speed to at least ten miles per hour below the posted limit when approaching 
stationary emergency vehicles with red and blue flashing lights, see IND. CODE 
§ 9‐21‐8‐35(b)(2). 
 
       In this court Brooks‐Albrechsten argues, as he did in the district court, that 
Mitchell lacked a lawful basis for stopping him. He does not dispute that Mitchell heard 
his car approaching the intersection at what Mitchell perceived to be “a high rate of 
speed”; rather, he contends that “many factors contribute to the sound of a vehicle’s 
 
No. 16‐3455                                                                           Page 3 
 
speed” and, thus, Mitchell might have overestimated his speed. But to justify an 
investigatory stop, all that Mitchell needed was some “particularized and objective 
basis” for thinking that Brooks‐Albrechtsen was breaking the law. See United States v. 
Cortez, 449 U.S. 411, 417–18 (1981); United States v. Miranda‐Sotolongo, 827 F.3d 663, 666 
(7th Cir. 2016). The video from Brooks‐Albrechtsen’s dashboard camera proves that he 
did, in fact, continue traveling at a high rate of speed long after he could see the 
emergency lights. And there was nothing unreasonable about Mitchell’s intuition that a 
vehicle that sounded as if it was traveling faster than the speed limit might be doing so. 
See Tapley v. Chambers, 840 F.3d 370, 377 (7th Cir. 2016) (recognizing that officer need not 
calculate motorist’s speed with absolute precision before initiating traffic stop to 
investigate suspected speeding); United States v. Peters, 743 F.3d 1113, 1117 (7th Cir. 2014) 
(same). 
 
       Brooks‐Albrechtsen also argues that the district court overlooked that his 
complaint asserted a claim under Monell v. Dep’t of Soc. Serv.’s, 436 U.S. 658 (1978), 
against the City of Indianapolis and Marion County. But even if the complaint 
adequately alleged a Monell claim, it would fail because Brooks‐Albrechtsen has not 
shown any underlying constitutional violation. See Wilson v. Warren Cty., Ill. 830 F.3d 
464, 470 (7th Cir. 2016). 
 
                                                                                AFFIRMED.